Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

                           Response to Amendment
The action is responsive to the Amendment filed on 8/2/2022.  Claims 8, 11-15, 18-21, and 24-27 are pending.  Claims 9, 10, 16, 17, 22, and 23 have been cancelled. Claims 8, 11, 15, 21, and 24 have been amended.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 8/2/2022, with respect to Claims 8, 9, 11-16, 18-22, and 22-24 have been fully considered and are persuasive in view of the amendments.  The rejection of these claims of 6/2/2022 has been withdrawn. 
	 
Allowable Subject Matter
Claims 8, 11-15, 18-21, and 24-27 are allowed.
The following is an examiner's statement of reasons for allowance:
Claims 8 and 21 are allowed because the closest prior art of record (Hackborn, Hirotsugu, Gu, and Mizoguchi) fails to anticipate or render obvious the output file comprises a sequence of address lines and a randomized instruction stored on each of the address lines, with a last one of the address lines having a special instruction to signal an end of the sequence which is added thereto by a checking unit configured for executing the checking of the validity, in combination with all other limitations in the claim as claimed and defined by applicant.  

Claim 15 is allowed because the closest prior art of record (Hackborn, Hirotsugu, Gu, and Mizoguchi) fails to anticipate or render obvious the output file comprises a sequence of address lines and a randomized instruction stored on each of the address lines, with a last one of the address lines having a special instruction added thereto by the checking unit to signal an end of the sequence, in combination with all other limitations in the claim as claimed and defined by applicant.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863